DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 25, 2020 has been entered.


Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6, 8-12, 14, 16-20 and 22-29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, as currently presented claims 1, 10 and 18 require that “the mathematical model be updated “in response to a determination of the second trend different from the first trend.”  The specification, however, does not provide any description of this claimed subject matter.  In paragraphs [0028]-[0038] of the specification as published and Figs. 3A and 3B the specification discloses a method for adaptive bandwidth reduction to be executed by an IoT gateway device.  In particular, the discloses method includes, among other steps, a step of receiving sensor data from a sensor (step 302), a step of analyzing sensor data (step 306), a step of determining mathematical model to represent the sensor data (step 312), which includes a step of determining values of coefficients for a determined number of coefficients that are to be used in the mathematical model and sending the values of the coefficients to a cloud compute device.  While Fig. 3B suggests that the above noted method steps can be repeated, the specification does not provide any discussion of the mathematical model 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim(s) 1, 10 and 18, as currently presented the claims require “determin[ing] a mathematical model to represent data of a sensor based on the first trend of the first sensor data, wherein determining the mathematical model comprises “determin[ing] a value of each of a first plurality of coefficients of the mathematical model based on data of the sensor.”  It is unclear how the mathematical model that is to represent data of a sensor based on the first trend of the first sensor data is being determined based on data of the sensor.  Specifically, it is not clear based on what data (e.g. first sensor data or data of the sensor) the mathematical model is being 
Furthermore, the scope of the claim limitations specifying that “a bandwidth usage rate” is proportional to a first number n1, or a second number n2, of coefficients is unclear.  Specifically, it is not clear what is covered by the term “bandwidth usage rate” and how such rate is proportional to the number of coefficients.   The review of specification, and in particular paragraph [0011] of the specification as published only discusses that bandwidth can be conserved by using a mathematical model with fewer coefficients and/or coefficients with less precision.  The specification, however, provides no discussion of the term “bandwidth usage rate,” what such term means and/or it being proportional to the number of coefficients.  Accordingly, the metes and bounds of this claim limitation are unclear.  For the purpose of the examination it will be assumed that the bandwidth, which is known in the art as representing the amount of data that can be transferred from one point to another within a network in a specific amount of time (i.e. rate of data transfer), used is related to the amount of data (e.g. coefficients) sent (e.g. less data sent corresponding to less bandwidth being used).  Claim(s) 2-6, 8-9, 11-12, 14, 16-17, 19-20 and 22-29, which either directly or indirectly depend from claims 1, 10 and 18, and which inherit the deficiencies of claims 1, 10 and 18 are rejected for similar reasons.

Relevant Prior Art
The following is prior art relevant to the invention but not relied upon in any of the rejections.
Mukai et al. (US 2003/0043741) teaches that bandwidth usage rate is a ratio of allocated bandwidth and a bandwidth that is actually used (see Abstract).

Conclusion
It is noted that while a complete search of the invention has been performed, no art rejection is made for the claims at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/3/2021